Citation Nr: 1537088	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an extension of the temporary total disability rating assigned for a right foot bunionectomy necessitating convalescence under the provisions of 38 C.F.R. § 4.30 beyond August 31, 2010.


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Esq.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

A veteran may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  In multiple submissions, most recently from the representative in November 2014, the Veteran stated that a six month extension of a temporary total rating would satisfy the issue of an extension of the temporary total rating assigned for a right foot bunionectomy beyond August 31, 2010.  Specifically, the Veteran indicated that a temporary total rating should be extended to February 28, 2011, the date the residuals of a right foot bunionectomy resolved.  The instant Board decision, which grants the requested extension, represents a total grant of benefits as to the issue of an extension of the temporary total rating assigned for a right foot bunionectomy beyond August 31, 2010, with no remaining questions of law or fact to be decided as to this issue.  See 38 U.S.C.A. § 7104 (West 2014) (Board's jurisdiction is limited to actual questions of law or fact); 38 C.F.R. § 20.204 (2015) (providing that an appellant may withdraw an issue on appeal).


FINDING OF FACT

A right foot bunionectomy performed on July 2, 2010 necessitated a period of convalescence from July 2, 2010 through February 28, 2011 due to severe post-operative residuals during the relevant period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total disability rating from September 1, 2010 through February 28, 2011, for convalescence following a right foot bunionectomy on July 2, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants a six month extension of the previously granted temporary total disability rating based on surgical treatment necessitating convalescence for a bunionectomy from September 1, 2010 through February 28, 2011.  As discussed above, such action represents a complete grant of the issue on appeal; therefore, no further discussion of VA's duties to notify and to assist is necessary as to this issue.

Extension of Temporary Total Disability Rating for a Right Foot Bunionectomy

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six month period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).  Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.  

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he required an additional period of convalescence for the six month period beyond August 31, 2010 (September 1, 2010 through February 28, 2011) following a right foot bunionectomy.  After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether an additional six months of convalescence was necessary for the Veteran to recover from the July 2, 2010 right foot bunionectomy (i.e., a total convalescence period of July 2, 2010 through February 28, 2011).  

VA treatment records reflect that the Veteran underwent a right foot bunionectomy on July 2, 2010.  In an August 12, 2010 post-operative note, the Veteran reported that has had to apply pressure to his cast at times, but has tried to remain non-weight bearing as much as possible.  On August 13, 2010, the Veteran transitioned to a CAM walker and was given instructions to remain partial weight bearing on the heel only, with crutch assistance.  In a September 9, 2010 podiatry post-operative note, the Veteran was still wearing a CAM walker, but was no longer using crutches.

The Veteran underwent a VA ambulatory care examination in November 2010.  At that time, the Veteran reported that the right foot continues to cause pain and that he uses pre-fabricated shoes.  Objectively, the VA examiner indicated that the Veteran's right foot demonstrated a hypermobile first ray with collapsing medial column on weight bearing.

In a September 2011 letter, the Veteran's treating VA podiatric surgeon, 
Dr. W.A.B., (who performed the right foot bunionectomy and subsequently treated the Veteran post-operatively), noted that the Veteran had a right foot bunionectomy on July 2, 2010, which went on to heal after complication of a non-union.  Dr. W.A.B. indicated that the Veteran recovered from the non-union complication on February 28, 2011 and was subsequently discharged from the podiatry clinic.  Significantly, Dr. W.A.B. stated that the Veteran needed to be off of work and limit his walking/weight-bearing activity from July 2, 2010 until February 28, 2011, and was cleared to go back work as of that date.

The evidence of record reflects that, until February 28, 2011 (after the July 2, 2010 right foot bunionectomy), the Veteran was still experiencing symptoms of pain and limitation for weight bearing.  The Veteran's treating VA podiatric surgeon opined that the Veteran needed to be off of work and limit walking and weight-bearing activity until February 28, 2011 when the Veteran was discharged from the podiatry clinic.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a six month extension of the previously assigned temporary total disability rating from September 1, 2010 through February 28, 2011, for convalescence following a right foot bunionectomy on July 2, 2010, is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.30.

The appeal for an extension of the temporary total disability rating assigned for a right foot bunionectomy necessitating convalescence under the provisions of 38 C.F.R. § 4.30 beyond August 31, 2010 is fully granted in this Board decision.  As noted above, the Veteran indicated that a temporary total rating should be extended to February 28, 2011, the date the residuals of a right foot bunionectomy resolved.  See November 2014 Attorney Statement.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a less than maximum disability rating (here, a temporary 100 percent disability rating due to convalescence).  See A.B., 
6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of an extension of the temporary total disability rating assigned for a right foot bunionectomy necessitating convalescence under the provisions of 38 C.F.R. § 4.30 beyond February 28, 2011 (the end date of the additional six month extension) was knowing and intelligent, was made with representation, and is consistent with the Veteran's multiple statements and the evidence of record. 

Because a six month extension for a right foot bunionectomy necessitating convalescence under the provisions of 38 C.F.R. § 4.30 is being granted, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a temporary total disability rating on and after March 1, 2011.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a temporary total disability rating for any period of time on and after March 1, 2011 is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

An extension of a temporary total disability rating from September 1, 2010 through February 28, 2011, for convalescence following a right foot bunionectomy on July 2, 2010, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


